Citation Nr: 9907714	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-42 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral hip disability.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen previously-denied claims for 
service connection for bilateral hearing loss and bilateral 
disabilities of the hips and shoulders.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  In a December 1977 rating decision, the veteran was 
denied service connection for a bilateral hip disability.  He 
did not file a timely notice of disagreement regarding this 
decision, and it became final.  

2.  New and material evidence, in the form of current private 
medical records, has been provided by the veteran regarding 
his bilateral hip disability.  

3.  The veteran incurred bilateral degenerative joint disease 
of the hips within a year of his separation from service.  



CONCLUSIONS OF LAW

1.  The veteran having submitted new and material evidence 
regarding his claim for service connection for a bilateral 
hip disability, this claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998).  

2.  Service connection is warranted for bilateral 
degenerative joint disease of the veteran's hips.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen a previously-denied claim for 
service connection for a bilateral hip disability.  

The veteran was afforded a May 1954 service entrance medical 
examination.  At that time, no disabilities of the hips or 
shoulders were reported or noted.  In December 1959, he 
reported right hip pain following aircraft work performed on 
his hands and knees.  A possible herniated nucleus pulpous 
was suspected, and the veteran was admitted to a military 
hospital.  After approximately two weeks of rest, he was 
doing well and returned to duty.  No final diagnosis was 
given.  In January 1971, the veteran reported left hip pain, 
diagnosed as sciatic neuritis.  Medication was prescribed.  
Additional right hip and lower back pain was reported in 
August 1976.  A sacroiliac joint stretch was diagnosed.  The 
veteran was afforded a complete orthopedic consultation in 
May 1977 in conjunction with his pending retirement.  An 
impression of osteoarthritic changes in the bilateral 
shoulders was noted.  A history of bilateral hip pain was 
also noted.  These same complaints were also recorded on his 
service separation medical examination.  

In August 1977, the veteran filed a claim for service 
connection for disabilities of the hips, left knee, elbows, 
and shoulders.  He was afforded a VA orthopedic examination 
in October 1977.  "Complaints of joint pain compatible with 
a diagnosis of degenerative osteoarthritis" were noted 
regarding the shoulders and hips, but no "objective clinical 
findings" were found for this disease.  X-rays of the 
shoulders and hips were characterized as normal.  The final 
diagnosis was of "multiple degenerative joint disease, mild 
with no objective clinical findings".  

Based on these findings, the RO issued a December 1977 rating 
decision which denied service connection for disabilities of 
the bilateral hips and shoulders; the RO stated these were 
not found on the most recent examination.  The veteran did 
not file a timely notice of disagreement, and this decision 
became final.  

The veteran received VA outpatient treatment in August 1978 
for complaints of right hip pain.  Sciatica of the right hip 
was suspected.

The veteran received treatment at Shaw Air Force Base (AFB) 
for various disabilities, including right hip pain, and in 
January 1981 he was given a diagnosis of degenerative joint 
disease of the right hip.

According to VA medical treatment notes of May 1990,  the 
veteran had "advanced" bilateral degenerative joint disease 
of the hips.  This finding was confirmed in October 1992.

 In January 1994, the veteran underwent right hip replacement 
surgery at a private medical facility.  In May 1994, he 
underwent the same surgical procedure for the left hip.  The 
veteran's private physician reported diagnoses of 
degenerative joint disease of the left hip and right hip.  

The veteran filed a February 1995 application to reopen his 
claims for service connection for bilateral disabilities of 
the hips and shoulders.  This was denied in April 1995, the 
RO having found no new and material evidence with which to 
reopen these previously-denied claims.  In January 1995, the 
veteran made reference to additional medical evidence and 
requested reconsideration of the April 1995 rating decision.  
The RO reviewed the veteran's claims again in April 1996, and 
continued the prior denial of the application to reopen based 
on the submission of new and material evidence.  The veteran 
then initiated the present appeal.  A statement of the case 
was furnished to the veteran, and he filed a timely VA Form 9 
substantive appeal.  He also requested a personal hearing 
before a member of the Board.  

The veteran was afforded a personal hearing before a 
traveling member of the Board in October 1998.  He testified 
on his own behalf accompanied by his wife.  In his testimony, 
he reported the onset of bilateral shoulder and hip pain in 
service.  In-service treatment was usually limited to a few 
days of light duty and the prescription of aspirin or other 
medication.  


Analysis
I.  New and material evidence - bilateral hip disability

A claim for service connection for a bilateral hip disability 
was last denied by the RO in December 1977.  The RO's 
decision is final in the absence of a timely perfected 
appeal, with the exception that the claim may be reopened if 
new and material evidence is submitted.  When determining 
whether new and material evidence has been submitted to 
warrant reopening under 38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1998); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence is that which is not cumulative or redundant of 
previously considered evidence; material evidence is that 
which is relevant and probative to the issue at hand, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

Subsequent to the final RO decision, the veteran has 
submitted additional evidence, including medical records, a 
medical opinion statement, and his own contentions.  For the 
reasons to be discussed below, at least some of this evidence 
is new and material.  

When the RO originally denied service connection in December 
1977 for a bilateral hip disability, it stated the veteran's 
claimed disability was not found on the most recent 
examination of record.  Thereafter, the veteran has submitted 
credible medical evidence of degenerative joint disease in 
both hips, of sufficient severity that surgical repair of 
both joints was necessitated in 1994.  This medical evidence 
of a current disability is clearly new in that it was not of 
record at the time of the 1977 denial, and it is material 
because it is relevant and probative to the issue at hand.  
38 C.F.R. § 3.156 (1998).  Furthermore, a credible current 
diagnosis of bilateral degenerative joint disease of the 
veteran's hips is by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it goes directly to the basis of the prior denial.  
38 C.F.R. § 3.156 (1998).  

In conclusion, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a bilateral hip disability, and the 1977 RO decision is 
reopened.  It follows that the claim should be considered on 
the merits.  


II.  Service connection - bilateral hip disability

When the Board addresses in its decision a question that was 
not the basis of the appeal, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the veteran has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this case, however, the veteran 
will not be prejudiced by adjudication of his claim at this 
time on the basis of all the evidence, since his claim for 
service connection for a bilateral hip disability is being 
granted.  

The veteran seeks service connection for a bilateral hip 
disability, currently diagnosed as degenerative joint disease 
of the hips.  Service connection will be awarded for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Additionally, 
certain statutorily enumerated disabilities, such as 
arthritis, will also be granted service connection if they 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
In evaluating a claim, the VA must extend the benefit of the 
doubt to any claimant whenever the evidence is in balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991).  

The veteran has presented competent medical evidence of a 
current disability of the hips: Air Force medical records 
dated in 1981 and VA outpatient treatment records from the 
early 1990s include diagnoses of degenerative joint disease 
involving both hips; and in records dated in 1994, his 
private physician has diagnosed bilateral degenerative joint 
disease of the hips, requiring surgical repair 

According to the veteran's contentions, his bilateral 
degenerative joint disease of the hips originated in service 
or within a year thereafter.  The service medical records do 
record the veteran's complaints of both left and right hip 
pain on several occasions, but diagnoses include a possible 
herniated nucleus pulpous, sciatic neuritis, and a sacroiliac 
joint stretch; degenerative joint disease of either hip was 
not diagnosed during the veteran's service period.  

However, within a year of separation, the veteran was 
afforded an October 1977 VA orthopedic examination which 
noted "complaints of joint pain compatible with a diagnosis 
of degenerative osteoarthritis" regarding the shoulders and 
hips, but no "objective clinical findings" were found for 
this disease.  The final diagnosis was of "multiple 
degenerative joint disease, mild with no objective clinical 
findings".  X-ray reports of the hips had characterized them 
as "normal", with no degenerative changes noted.  This 
evidence, standing alone, failed to establish the presence of 
degenerative joint disease of the hips.  However, in light of 
the later evidence, it is clear that the symptoms noted 
shortly after service were, in fact, early manifestations of 
degenerative joint disease.  The subsequent Air Force, VA, 
and private records include firm diagnoses of degenerative 
joint disease of the hips.  Recently, the veteran had right 
and left hip replacements as a result of degenerative joint 
disease.  Thus, taking all the evidence into account, the 
veteran has degenerative joint disease that first became 
manifest within the first year after service.   

In conclusion, the evidence of record is in equipoise 
regarding the claimed bilateral hip disability, diagnosed as 
degenerative joint disease.  In such cases, the benefit of 
the doubt must be granted to the veteran, and service 
connection is thus warranted.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

1.  The veteran having submitted new and material evidence, 
the petition to reopen his claim for service connection for a 
bilateral hip disability is granted.  

2.  Service connection is granted for bilateral degenerative 
joint disease of the hips.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran has filed an application to reopen a previously-
denied claim for a bilateral shoulder disability.  This 
application was originally denied by the RO in April 1996, 
based on a lack of new and material evidence, and the veteran 
initiated this appeal.  Subsequent to the RO's finding of no 
new and material evidence, the U.S. Court of Appeals for the 
Federal Circuit (Fed. Cir. Court) issued an opinion in the 
case of Hodge v. West [155 F.3d 1356 (Fed. Cir. 1998)].  In 
denying the veteran's request to reopen his service 
connection claim, the RO stated in the July 1996 statement of 
the case "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  This test was 
established by the U. S. Court of Appeals for Veterans Claims 
erpretation of an otherwise ambiguous statutory 
term and, without sufficient justification or explanation, 
rewrites the statute to incorporate an unduly burdensome 
definition of materiality.  Hence, the Colvin test was 
removed for purposes of reopening claims for veterans' 
benefits.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As was noted missible in Hodge, must reconsider 
the veteran's claim solely in light of the definition of 
"new and material" found in 38 C.F.R. § 3.156.  

The veteran also seeks service connection for bilateral 
hearing loss.  This was originally denied by the RO in an 
April 1995 rating decision.  In January 1996, prior to the 
one year time limit to file a notice of disagreement, the 
veteran referred additional medical evidence to the RO and 
requested "reconsideration" of his claim.  In response to 
the veteran's January 1996 submission, the RO found this 
evidence was not new and material sufficient to reopen his 
previously denied claim for service connection for bilateral 
hearing loss.  

However, under the regulatory definitions of pending and 
finally adjudicated claims, the April 1995 denial of service 
connection for bilateral hearing loss was not yet a finally 
adjudicated claim, as the one year appeal period had not yet 
expired.  38 C.F.R. §§ 3.160(c), (d), 20.302 (1998).  Also, 
38 U.S.C.A. § 7105(c) provides that an action or 
determination becomes final only if no notice of disagreement 
is filed within the prescribed period.  Only thereafter does 
this section forbid the reopening or allowance of a claim, 
except as otherwise prescribed.  38 U.S.C.A. § 7105 (West 
1991).  Finally, in situations in which new and material 
evidence is submitted prior to the expiration of the appeal 
period, it will be considered to have been filed in 
conjunction with the claim pending at the beginning of the 
appeal period.  38 C.F.R. § 3.156(b) (1998).  Therefore, the 
RO must consider the veteran's service connection claim on 
the merits in light of all evidence of record, as finality 
had not yet attached to the April 1995 decision at the time 
of the January 1996 submission of additional evidence and 
request for reconsideration.  

Also, the veteran was afforded audiological testing at the 
time of his discharge from service in July 1977.  Speech 
audiometry testing was not accomplished at that time.  Under 
the VA regulatory definition of "disability" due to 
impaired hearing, found at 38 C.F.R. § 3.385, the veteran did 
not have impaired hearing sufficient to qualify as a 
disability at the time of his separation from service.  
38 C.F.R. § 3.385 (1998).  However, by May 1996, the 
veteran's hearing was tested. Speech audiometry testing 
scores could not be accurately extrapolated from the 
examination report.  Nevertheless, the results report of the 
May 1996 examination is sufficient to establish the presence 
of a "current disability" under 38 C.F.R. § 3.385.  The VA 
audiologist also wrote in an October 1996 medical opinion 
statement that the veteran's bilateral hearing loss was "not 
inconsistent with a noise-induced hearing loss", which he 
also described as sensorineural in character.  The veteran's 
service records confirm over 20 years of military service as 
an aircraft technician, with accompanying exposure to high 
noise levels.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that a veteran may establish service connection for 
hearing loss even in cases in which no hearing loss was noted 
at discharge.  Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993).  In this case, the veteran did not have a bilateral 
hearing loss disability at the time of his discharge, but 
does at present.  Additionally, a VA audiologist has stated 
his bilateral sensorineural hearing loss is "not 
inconsistent with" the veteran's military experiences of 
frequent noise exposure.  This ambiguous assessment is 
general in nature and requires additional development in 
order to conclusively determine if in fact the veteran's 
bilateral sensorineural hearing loss is due to or the result 
of prolonged acoustic trauma during service.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The RO should forward the complete 
record to a qualified VA audiological 
specialist for review.  A copy of this 
remand should also be furnished.  If the 
specialist determines a direct 
examination of the veteran is necessary, 
this should also be accomplished.  After 
a complete review of all evidence of 
record, including in-service and post-
service audiological examinations, the 
reviewer should state whether it is as 
likely as not the veteran's current 
bilateral sensorineural hearing loss was 
originally incurred in or aggravated by 
service.  The medical basis for all 
opinions expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim for service connection 
claim for bilateral hearing loss on the 
merits based on the entire record-- not 
as a request to reopen the claim based on 
new and material evidence.  The RO must 
also reconsider the veteran's application 
to reopen his claim for a bilateral 
shoulder disability.  In so doing, the RO 
may not rely on the definition of 
"material" established in Colvin; 
instead, only the definition of "new and 
material" found in 38 C.F.R. § 3.156 may 
be used.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


